By the Court.—Brady, J.
The plaintiff hired from the defendant the Second floor of the premises, 61 West 18th street. The defendant also rented the basement of those premises to a man named Newman, who occupied it as a bakery. In the front room of plaintiff’s apartments there was a gas pipe or fixture, which was neither covered nor stopped. The defendant gave to Newman permission to introduce gas, and he did so on the 24th July, 1865, during the absence of the plaintiff from the premises. When the plaintiff returned to the house, she discovered that gas was escaping, and notified the defendant thereof. He tested the pipe in the hallway, and found the gas escaping there. He then tested the pipe in the back room, *157occupied by the plaintiff, and found that the gas did not ignite. He did not go into the front room. The plaintiff further testified, “We told him to turn off the meter, and I supposed he did so; and then, when I ventured to take a candle in the front room, it exploded.” The defendant admits that he said he would go down and “ turn off the meter;” but he was unable to do so, and sent his clerk, who did it. He did not advise the plaintiff that any delay had taken place in reference to that event; and he did not advise her not to go into the front room. After telling the defendant, however, to “ turn off the meter,” the plaintiff aired the house about twenty minutes, and then went into the room. It also appeared that Newman put in the meter, and introduced the gas, without informing the defendant of it. It further appeared that defendant told Newman, when he wanted the gas, he “ must have the pipes upstairs cut off;” and that Newman directed the gas man to do so, and asked him subsequently if every thing was right, and he said yes. The justice, on these facts, found for the defendant. He did not pass upon the question, which, assuming the defendant to be liable, was the real issue in the case, and which was, whether the plaintiff had not, by her own negligence, contributed to the injury which she had sustained. The plaintiff must be regarded as having knowledge of the danger of using a light in the front room, for two reasons, namely : she knew that the gas was escaping; and that the pipe in her room was not covered or stopped. Whether a sufficient time had elapsed after the defendant undertook to cut off the gas, to remove the impending danger, by airing the premises, was the element upon which the plaintiff’s negligence depended. There was evidence bearing upon the question of negligence on both sides ; but, as already suggested, it was not passed upon. The justice held that the defendant was not liable in any event, but that the gas man was responsible, having failed to accomplish what he undertook, in reference to cutting off the gas from circulation through the pipes in the upper part of the premises in question. Assuming the plaintiff free from any negligence, which would prevent her recovery, is the defendant liable to her for the damages sustained ? It is said in Eakin v. Brown (1 E. D. Smith, 36), that “ if the owner let to one the first *158floor, and by reason of Ms negligent introduction of an insufficient fixture on the second or any other floor, whether in the actual occupation of himself, or of a second tenant, the tenant below suffers damage, he may have recourse to his landlord.” Assuming the doctrine declared by that case to be correct, the defendant was liable, and the finding of the justice was erroneous. He had introduced an insufficient fixture, and its insufficiency might be dangerous to property and to life. It became so, being uncovered and not stopped, as soon as the gas was permitted to flow into it. He was, therefore, guilty of a violation of the obligation which enjoins care and caution, and of a duty which he owed to his tenant; and having been gnilty of these violations, he was also guilty of negligence, and responsible for the consequences. This case is analogous to McCahill v. Kipp (2 E. D. Smith, 413), in which we held that an owner was liable for damages caused by his horse running away, where the servant in charge of him had not properly secured him, although the consequences of the accident were also chargeable upon a third person, who caused him to run, by carelessly frightening him. Although Newman may have been guilty of negligence in not advising the plaintiff that he intended to introduce the gas, and in not ascertaining that the gas did not enter into the pipe leading into the plaintiff’s room, and in that way have been instrumental in doing the mischief accomplished; yet the defendant is the primary cause. He put in the pipe, and removed the fixture, leaving it open; and by authorizing Newman to introduce the gas, gave him the power to work the injury by an act which would have been entirely harmless, as it was certainly lawful, had the pipe been properly secured, as it should have been. For these reasons the judgment must be reversed. The justice has not found upon the whole of the issues. He did not consider the question whether the plaintiff had, by co-operating negligence, sustained the injury complained of. His opinion shows this to be so. Not having passed upon that question, if we did it, it would be a decision of the general term of this court, upon an issue which the justice considered immaterial, and did not pass upon. The judgment should be reversed.
Judgment reversed.